Case 6:19-cv-00111-CBW Document 28 Filed 04/03/20 Page 1 of 1 PageID #: 156




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION


MICHAEL WASHINGTON                               Civil Action No. 6:19-0111

versus                                           Magistrate Judge Carol B Whitehurst

ACAC, Inc.                                       By Consent of the Parties

                            JUDGMENT OF DISMISSAL

         The Court having been notified by the plaintiffs that the parties in this matter

have reached an amicable resolution through settlement,

         IT IS ORDERED that this action is DISMISSED without costs and without

prejudice to the right, upon good cause shown within sixty (60) days, to reopen the

action if settlement is not consummated.

         IT IS FURTHER ORDERED that the parties are to submit to the Court a

joint stipulation of dismissal pursuant to Fed. R. Civ. P. 41 within sixty (60) days of

entry of this judgment.

         The Court retains jurisdiction over the settlement of this action under

Kokkonen v. Guardian Life, 511 U.S. 375, 114 S.Ct. 1673 (1994).

         THUS DONE AND SIGNED on this 3rd day of April, 2020.
